                            UN ITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            CA SE N O .14-80215-CR-M A RTlN EZ

UN ITED STA TES O F AM ERICA

         Plaintiff,


ERIC CHARLES HARDING,

        D efendant.


      O RD ER AD O PTIN G M A G IST R ATE'S R EPO RT A N D R ECO M M E ND A TIO N

     TH IS CA U SE cam e before the Courtupon a Reportand Recom m endation on a finalhearing
alleging six violations ofsupervised release.
     TH E M AT TER w as heard by U nited States M agistrate Judge Bruce E.Reirlhart,on July
24, 2019. A Report and Recommendation was filed on July                2019 (ECF No. 481,
recom m ending that this Court find the D efendant guilty of violations l through 4 of the
Superseding Petition for Offender Under Supervision as set forth in the Petition.The parties

were afforded the opportunity to fileobjectionsto theReportand Recommendation,however
none w ere filed.The Coul'thas conducted a de novo review ofthe entire file and accordingly,it
is

        ORDERED AND ADJUDGED thattheReportandRecommendation (ECFNo.48)on
D efendant's final hearing to the violations as set forth in the Superseding Petition alleging
V iolations of Supervised Release of the United States M agistrate Judge Bnzce E.R einhart,is
hereby A dopted and A pproved in its entirety.
        The Courtfindsthatthe D efendanthasviolated the tenns and conditions ofhis
supervisionandadjudicateshim guiltyin respecttoviolationnumbers1tluough4assetforth in
the Superseding Petition for O ffender Under Supelwision. Sentencing is set on Tuesday.
O ctober 15.2019 at 2:15p.m .in courtroom 4008,at 101 South U .S.H ighw ay 1,Fol4 Pierce,
Florida.
         DONEANDORDEREDinChambcrsatMiami,Florida,thisJ( dayofAugust,2019.
                                                                       1)
                                                       JOS .M ARTINEZ
                                                       UN1 D STATES DISTRICT JUDGE
                                     j
                                     '
                                     i
                                     I
                                     1
                                     !
                                     I
                                     1
Copicd:Hon.M agistratcReinhart       g
                                     '
AllCounselofRecord                   f
U.S.Probation Office                 '
                                     1
                                     !
                                     i
                                     p
                                     .




                                     !




                                     i
                                     I

                                     i
                                     l
                                     J
                                     i
                                     i
                                     !

                                     J
                                     )
                                     1
                                     I
                                     !
                                     f
                                     I
                                     i
                                     1
                                     f
                                     1
                                     I
                                     !




                                     !
                                     ;




                                 '   ,
